Balletta, J.,
concurs insofar as the judgment appealed from is modified, but dissents in part and votes to further modify the judgment appealed from by reducing the maintenance to $75 per week and the child support to $100 per week per child, and to delete so much of the ninth decretal paragraph thereof as held that three bank accounts held by thé plaintiff constitute separate property, and as so modified, to affirm the judgment, and remit the matter to the Supreme Court, Rock-land County, for further findings on the issue of whether three bank accounts held by the plaintiff constitute separate property, with the following memorandum: Although the majority has reduced the period of maintenance from 8 years to 6 years, they have chosen to affirm the trial court’s award directing the defendant to pay maintenance to the wife in the sum of $150 per week and child support of $150 per week for each of the four children, for a total award of maintenance and child support in the sum of $750 per week. I believe that a closer analysis of the parties’ financial circumstances would warrant a downward modification of that sum to $75 per week for maintenance and $100 per week per child for child support.
Upon any award of maintenance, the trial court is required to consider and accommodate the reasonable needs of the spouse seeking support and the financial ability of the other spouse to meet those needs (see, Domestic Relations Law § 236 [B] [6] [a]; Colin v Colin, 113 AD2d 817; Matter of De Nicola v De Nicola, 108 AD2d 745; Brennan v Brennan, 103 AD2d 48). Similarly, in setting child support, the court must consider the financial resources of the custodial and noncustodial parent, as well as those of the child (Domestic Relations Law § 236 [B] [7] [a] [1]).
In the instant case, the defendant’s net income from his medical practice had shown a steady decline over a three-year period, even before the action was commenced. In 1983, the net income from his practice was $81,596; in 1984, it was *433$71,323; and, in 1985, it was $47,232. Moreover, the defendant estimated that his gross receipts for 1986 would be about $113,589, and that his expenses would be about the same as they were in 1985, namely, $62,788. Thus, his net income for 1985 would be about $50,801. This estimate would be in conformity with the testimony of the plaintiffs expert that the defendant’s expenses ran about 46% of his gross income.
The trial court’s award for maintenance and child support totaled $750 per week, which, in turn, amounts to $39,000 per year. Even assuming a net income of $50,000, the trial court’s award would be nearly 80% of the defendant’s net income.
When the total amount of the award is compared with the defendant’s burden of having to establish a separate household for himself, including the fact that it would cost the defendant another $2,500 per month to rent comparable office space in a commercial area (he had maintained his office in the marital residence which was awarded to the plaintiff), it is clear that the defendant will be stripped of all ability to meet his own basic needs (see, Matter of Flanter v Flanter, 123 AD2d 626; Chachkes v Chachkes, 107 AD2d 786).
Furthermore, the bulk of the weekly award, consisting of the child support payments, is not tax deductible by the defendant, thereby increasing his tax obligation (26 USC § 215). It would appear, therefore, that the trial court gave inadequate consideration to the tax consequences of its award (Domestic Relations Law § 236 [B] [6], [7]; Jerkovich v Jerkovich, 100 AD2d 575).
I am in agreement with the majority that the trial court erred in finding that the defendant earned approximately $480 per month from a mortgage assignment, when in reality the undisputed testimony showed that pursuant to the terms of the mortgage assignment, the defendant received only $200 for himself, while the remaining $280 was divided among the parties’ four children. The majority then notes that the deduction from the plaintiff’s total income of $3,360 per year is not significant. While standing alone that might be true, after taking all of the above factors into consideration, including the reduction in the husband’s income of $3,360, as well as the fact that the plaintiff will have nearly $80,000 in liquid assets after equitable distribution, and that she is relatively young and has a Master’s degree in social work, I vote to reduce the maintenance to $75 per week and child support to $100 per week per child.
With respect to the three bank accounts that the trial court *434determined were the plaintiffs separate property, I would point out that the trial court’s determination is unsupported by any trial testimony as to whether they should be separate or marital property. At a minimum, that question should be remitted to the trial court for further findings.
Accordingly, I dissent in part from the majority’s decision and vote to further modify the judgment appealed from to the extent indicated above.